OPINION of the court

Per Curiam.

The respondent was admitted to practice on June 24, 1955 by the Appellate Division, First Judicial Department, under the name Hiawatha Hawthorne Harris. In this proceeding to discipline respondent for professional misconduct, the petitioner moves, inter alia, to confirm the special referee’s report and the respondent cross-moves to disaffirm said report.
The special referee found respondent guilty of indorsing his client’s signature on a check payable to said client in the amount of $11,151 and depositing said check into his attorney’s account without the knowledge or consent of the client; converting to his own use approximately $9,000 of *286these moneys; commingling personal and business funds with escrow moneys and failing to keep financial records as required by the rules of the court.
After reviewing all of the evidence, we are in full agreement with the findings contained in the report of the special referee. Respondent is guilty of the misconduct indicated above. Petitioner’s motion insofar as it is to confirm the special referee’s report is granted and the other relief sought by petitioner is denied. Respondent’s cross motion to disaffirm, said report is denied.
The respondent is adjudged guilty of serious professional misconduct. He is therefore disbarred from the further practice of law and his name is ordered removed from the roll of attorneys and counselors at law, effective forthwith.
Mollen, P. J., Titone, Lazer, Mangano and Boyers, JJ., concur.